Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 10, 15, 23, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “determine a cruise control reference speed and a power split between the engine and the electric machine…” and  “determining, … a cruise control reference speed and a power split between the engine and the electric machine during the lookahead window based on the lookahead information and the present state information; and enabling … motor propulsion and regenerative braking within the lookahead window based on the cruise control reference speed and the power split.” which recognizes a travelling condition of a vehicle and how a vehicle should perform without actually controlling the vehicle. 
Step 1: These claims are directed to a vehicle and the method for performing the abstract controlling steps.
Step 2A, Prong One: 
The limitations of determining a driving condition of a vehicle over a time is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting “a controller” or “an engine” or “a drivetrain” or “a clutch and a transmission” or “an electric machine” or  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” and vehicle component language, recognizing a travelling condition of a vehicle can easily be done by a user sitting in a vehicle looking ahead, and can simply be performed by a user noticing the travel of a vehicle, or in a more detailed example determining if a downhill section is coming up and that the vehicle can travel under its weight without additional power from an engine. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “receive lookahead information within a lookahead window” and “enable motor propulsion and regenerative braking within the lookahead window”  and “receive present state information of the hybrid vehicle” and “the lookahead information includes at least one of: road grade and terrain information, speed limits, traffic information, stop signs, traffic signals, or weather conditions”. The acquisition step is recited at a high level of generality (i.e., as a general means of gathering information of a vehicle on a roadway for comparison), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Additionally, the controller and memory for storing and using information is recited at a high level of generality (i.e., as a general means of applying instructions for a system), and amounts to mere “apply it”, which is a form of insignificant extra-solution activity. Additionally, the steps of “enabling a propulsion and regenerative braking” are recited at a high level of generality and amounts to mere “apply it”, which is a form of insignificant extra-solution activity such as saying it “may” be able to perform these actions now without positively reciting that they are being performed. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the various units are anything other than a generic, off-the-shelf computer component as described in the specification [0032-0034]. For example, the steps of acquiring data have been found by the courts to be well-understood, routine, and conventional as seen in MPEP 2106.05(d)(II) recited here “ Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));” Also, the steps of applying the process using a processor and a memory have been held by the courts as a form of a mere instructions to apply an exception, as recited in the MPEP 2106.05(f) as recited here “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  For the reasons seen above, the claims are ineligible. 

Examiner suggests incorporating more vehicle control steps such as those found in claims 1 and 17 in order to overcome the current rejection. 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 9-12, 15-21, 23-25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plianos et al. (US Pre-Granted Publication No. US 2019/0100204 A1 hereinafter “Plianos”).

	Regarding claim 1 Plianos discloses:

	A hybrid vehicle comprising: (Plianos [0005] [0144] wherein the vehicle is a hybrid) an engine; (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine, comprising a clutch and a transmission; (Plianos [0192] wherein a clutch and transmission is connected to the engine) an electric machine mechanically coupled with the transmission; (Plianos [0168-0169] wherein an electric motor is connected to the transmission) and a controller operatively coupled with the engine, the drivetrain, and the electric machine, the controller configured to: (Plianos [0185] wherein a central controller is used to control the vehicle components) receive lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receive present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior) determine, during the lookahead window based on the lookahead information and the present state information, a predicted coasting opportunity exceeding a predetermined threshold; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) determine a cruise control reference speed, (Plianos [0174] wherein a cruise control speed is set) a power split between the engine and the electric machine, (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) and a timing of enabling engine-off coasting during the predicted coasting opportunity; (Plianos [0152-0156] wherein the engine is placed in neutral and powered off) and deactivate the engine and disengage the clutch at a start of the predicted coasting opportunity in response to enabling the engine-off coasting. (Plianos [0152-0156] wherein the engine is placed in neutral and powered off).

	Regarding claim 2 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the controller is further configured to enable regenerative braking when the engine is deactivated.  (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting).

	Regarding claim 3 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the controller is further configured to: determine a transmission gear reference while the engine is deactivated; (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode) and reengage the engine at the determined transmission gear reference when the engine is reactivated. (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode).

	Regarding claim 4 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the controller is further configured to provide updated present state information to a memory storage device.  (Plianos [0040-0041] wherein electric memory is used).

	Regarding claim 5 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …
	
	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Regarding claim 9 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the lookahead information is provided from a remote device wirelessly coupled with the controller via a cloud network infrastructure.  (Plianos [0112] wherein the vehicle connects to a cloud based wireless network).

	Regarding claim 10 Plianos discloses 	

A hybrid vehicle comprising: (Plianos [0005] [0144] wherein the vehicle is a hybrid) an engine; (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine, comprising a clutch and a transmission; (Plianos [0192] wherein a clutch and transmission is connected to the engine) an electric machine mechanically coupled with the transmission; (Plianos [0168-0169] wherein an electric motor is connected to the transmission) and a controller operatively coupled with the engine, the drivetrain, and the electric machine, the controller configured to: (Plianos [0185] wherein a central controller is used to control the vehicle components) receive lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receive present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior) determine a cruise control reference speed (Plianos [0174] wherein a cruise control speed is set) and a power split between the engine and the electric machine (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) during the lookahead window based on the lookahead information and the present state information; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) and enable motor propulsion (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car) and regenerative braking within the lookahead window. (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting).

Regarding claim 11 Plianos discloses all of the limitations of claim 10 and further discloses:

The hybrid vehicle of claim 10, wherein the regenerative braking is enabled at a location where a predicted speed increase above an upper speed threshold begins based on the lookahead information. (Plianos [0144] wherein based on the speed of the vehicle, the type of coasting operation is adjusted).

	Regarding claim 12 Plianos discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the motor propulsion is enabled at a location where a predicted speed decrease below a lower speed threshold begins based on the lookahead information.  (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car).

	Regarding claim 15 Plianos discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Regarding claim 16 Plianos discloses all of the limitations of claim 15 and further discloses:

	The hybrid vehicle of claim 15, wherein the lookahead information is provided from a remote device wirelessly coupled with the controller via a cloud network infrastructure.  (Plianos [0112] wherein the vehicle connects to a cloud based wireless network).

	Regarding claim 17 Plianos discloses:

	A method of controlling a hybrid vehicle, (Plianos [0005] [0144] wherein the vehicle is a hybrid) the hybrid vehicle comprising an engine, (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine and comprising a clutch and a transmission, (Plianos [0192] wherein a clutch and transmission is connected to the engine) and an electric machine mechanically coupled with the transmission, (Plianos [0168-0169] wherein an electric motor is connected to the transmission) the method comprising: receiving, by a control module, (Plianos [0185] wherein a central controller is used to control the vehicle components) lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receiving, by the control module, present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior)24CI-20-0104-01-US determining, by the control module during the lookahead window based on the lookahead information and the present state information, a predicted coasting opportunity exceeding a predetermined threshold; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) and determining, by the control module, a cruise control reference speed, (Plianos [0174] wherein a cruise control speed is set) a power split between the engine and the electric machine, (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) and a timing of enabling engine-off coasting during the predicted coasting opportunity; (Plianos [0152-0156] wherein the engine is placed in neutral and powered off) and deactivating the engine and disengaging the clutch at a start of the predicted coasting opportunity in response to enabling the engine-off coasting.  (Plianos [0152-0156] wherein the engine is placed in neutral and powered off).

	Regarding claim 18 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, further comprising: enabling regenerative braking when the engine is deactivated.  (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting).

	Regarding claim 19 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, further comprising: enabling motor propulsion at a location where a predicted speed decrease below a lower speed threshold begins based on the lookahead information.  (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car).

	Regarding claim 20 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, further comprising: determining a transmission gear reference while the engine is deactivated; (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode) and reengaging the engine at the determined transmission gear reference when the engine is reactivated.  (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode).

	Regarding claim 21 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting)… 

	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Regarding claim 23 Plianos discloses:

	A method of controlling a hybrid vehicle, (Plianos [0005] [0144] wherein the vehicle is a hybrid) the hybrid vehicle comprising an engine, (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine and comprising a clutch and a transmission, (Plianos [0192] wherein a clutch and transmission is connected to the engine) and an electric machine mechanically coupled with the transmission, the method comprising: 25CI-20-0104-01-US (Plianos [0168-0169] wherein an electric motor is connected to the transmission) receiving, by a control module, (Plianos [0185] wherein a central controller is used to control the vehicle components) lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receiving, by the control module, present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior) determining, by the control module, a cruise control reference speed (Plianos [0174] wherein a cruise control speed is set) and a power split between the engine and the electric machine during the lookahead window (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) based on the lookahead information and the present state information; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) and enabling, by the control module, motor propulsion (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car) and regenerative braking within the lookahead window based on the cruise control reference speed and the power split. (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting).

	Regarding claim 24 Plianos discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the motor propulsion is enabled at a location where a predicted speed decrease below a lower speed threshold begins based on the lookahead information.  (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car).

	Regarding claim 25 Plianos discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the regenerative braking is enabled at a location where a predicted speed increase above an upper speed threshold begins based on the lookahead information. (Plianos [0144] wherein based on the speed of the vehicle, the type of coasting operation is adjusted).
	
	Regarding claim 28 Plianos discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 5, 13-15, 21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos further in view of Atluri et al. (US Pre-Granted Publication No. US 2015/0258984 A1 hereinafter “Atluri”).

	Regarding claim 5 Plianos discloses all of the limitations of claim 1 and further discloses:
	The hybrid vehicle of claim 1, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Regarding claim 13 Plianos discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the controller is further configured to enable the engine to charge an energy storage device coupled with the electric machine (Plianos [0169] wherein the engine is used to charge the vehicle batteries)  …

	Plianos does not appear to disclose:
	
	when the speed of a vehicle is below a lower speed threshold. 

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“when speed of the vehicle is below a lower speed threshold.”  (Atluri [0063] wherein based on desired standstill operation the charging of a battery is increased i.e. when a speed of a vehicle is at a low threshold the engine charges the battery while coasting). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information and charging during low speed thresholds of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003] [0063]).

	Regarding claim 14 Plianos discloses all of the limitations of claim 10 but does not appear to disclose:

	wherein the controller determines the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“wherein the controller determines the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.” (Atluri [0047] [0049] wherein when charge is below a certain level the engine helps to charge the battery, unless the torque boost mode is required from the starter).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conservation of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide  better vehicle control during various situations while running the vehicle in the most effective mode (Atluri [0047-0049]).

	Regarding claim 15 Plianos discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Regarding claim 21 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting)…

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Regarding claim 26 Plianos discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, further comprising: enabling, by the control module, the engine to charge an energy storage device coupled with the electric machine (Plianos [0169] wherein the engine is used to charge the vehicle batteries) …

	Plianos does not appear to disclose:
	
	when the speed of a vehicle is below a lower speed threshold. 

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“when speed of the vehicle is below a lower speed threshold.”  (Atluri [0063] wherein based on desired standstill operation the charging of a battery is increased i.e. when a speed of a vehicle is at a low threshold the engine charges the battery while coasting). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information and charging during low speed thresholds of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003] [0063]).

	Regarding claim 27 Plianos discloses all of the limitations of claim 23 but does not appear to disclose:

	determining, by the control module, the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.  

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“determining, by the control module, the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.” (Atluri [0047] [0049] wherein when charge is below a certain level the engine helps to charge the battery, unless the torque boost mode is required from the starter).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conservation of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide  better vehicle control during various situations while running the vehicle in the most effective mode (Atluri [0047-0049]).

	Regarding claim 28 Plianos discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the lookahead information includes at least one of: road grade and terrain information (Plianos [0112] [0175] wherein vehicle speed is considered during coasting)…

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Claims 6-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos.

	Regarding claim 6 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the predetermined threshold is defined by an extended distance … during which the engine can be deactivated.  (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	of at least 0.3 mile 

	Plianos discloses the claimed invention except for the 0.3 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

	Regarding claim 7 Plianos discloses all of the limitations of claim 6 and further discloses:

	The hybrid vehicle of claim 6, wherein the extended distance … (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	is at least 0.5 mile.

	Plianos discloses the claimed invention except for the 0.5 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

	Regarding claim 8 Plianos discloses all of the limitations of claim 6 and further discloses:

	The hybrid vehicle of claim 6, wherein the extended distance … (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	is at least 1 mile.

	Plianos discloses the claimed invention except for the 1 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

	Regarding claim 22 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, wherein the predetermined threshold is defined by an extended distance … during which the engine can be deactivated.  (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	of at least 0.3 mile 

	Plianos discloses the claimed invention except for the 0.3 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110174559 A1 discloses a hybrid vehicle with disengaging clutch to coast during operation
US 20120232730 A1 discloses a hybrid vehicle with duty cycle information and optimization criteria 
US 20150314775 A1 discloses a hybrid vehicle with coasting and boost modes based on the terrain 
US 20170159593 A1 discloses a preparatory road section device for a vehicle prior to the vehicle traversing a certain feature or section of roadway 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664